91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome Julius BROWN, Sr., Petitioner--Appellant,v.STATE of Maryland;  Attorney General of the State ofMaryland, Respondents--Appellees.Jerome Julius Brown, Sr., Petitioner--Appellant,v.Theresa A. Nolan, Judge;  Attorney General of The State ofMaryland, Respondents--Appellees.Jerome Julius Brown, Sr., Petitioner--Appellant,v.John W. Hardwicke, Chief Administrative Law Judge,Respondent--Appellee.Jerome Julius Brown, Sr., Plaintiff--Appellant,v.Maryland Parole Commission, Defendant--Appellee.Jerome Julius Brown, Sr., Petitioner--Appellant,v.John W. Hardwicke;  Attorney General of The State ofMaryland, Respondents--Appellees.
Nos. 96-6193, 96-6196, 96-6194, 96-6197, 96-6195.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided:  July 1, 1996

Jerome Julius Brown, Sr., Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Maureen Mullen Dove, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant noted these appeals outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain extensions of the appeal periods within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its orders on November 19, 1993, January 25, 1995, July 28, 1995, September 5, 1995, and September 6, 1995;  Appellant's notices of appeal were filed on January 19, 1996.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore deny certificates of appealability in Nos. 96-6193, 96-6194, 96-6195, and 96-6197, and dismiss all five appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED